               IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         ASHEVILLE DIVISION
                   CIVIL CASE NO. 1:19-cv-00015-MR

PAUL OWEN,                      )
                                )
                   Plaintiff,   )
                                )
         vs.                    )               MEMORANDUM OF
                                )               DECISION AND ORDER
UNITED STATES OF AMERICA,       )
                                )
                   Defendant.   )
_______________________________ )

      THIS MATTER is before the Court on the Government’s Motion to

Dismiss      [Doc.   8];   the   Magistrate   Judge’s   Memorandum       and

Recommendation [Doc. 10] regarding the disposition of said motion; and the

Plaintiff’s Objections to the Judge’s Memorandum and Recommendation

[Doc. 12].

I.    PROCEDURAL BACKGROUND

      On January 16, 2019, Paul E. Owen (the “Plaintiff”) brought this action

against the United States of America (the “Government”), asserting a claim

based on negligence. [Doc. 1 at ¶ 8]. On March 22, 2019, the Government

filed a Motion to Dismiss Complaint Pursuant to Rule 12(b)(1) of the Federal

Rules of Civil Procedure. [Doc. 8]. Pursuant to 28 U.S.C. § 636(b) and the

Standing Orders of Designation of this Court, the Honorable William Carleton
Metcalf, United States Magistrate Judge, was designated to consider the

Government’s motion to dismiss and to submit a recommendation for its

disposition.   On September 17, 2019, the Magistrate Judge issued a

Memorandum and Recommendation, which recommended that the

Government’s Motion to Dismiss be granted. [Doc. 10].

      On October 1, 2019, the Plaintiff filed Objections to Judge’s

Memorandum and Recommendation [Doc. 12]. On October 7, 2019, the

Government filed a response to the Plaintiff’s Objections to Memorandum

and Recommendation [Doc. 13].

II.   STANDARD OF REVIEW

      The Federal Magistrate Act requires a district court to “make a de novo

determination of those portions of the report or specific proposed findings or

recommendations to which objection is made.” 28 U.S.C. § 636(b)(1). In

order “to preserve for appeal an issue in a magistrate judge’s report, a party

must object to the finding or recommendation on that issue with sufficient

specificity so as reasonably to alert the district court of the true ground for

the objection.” United States v. Midgette, 478 F.3d 616, 622 (4th Cir. 2007).

The Court is not required to review, under a de novo or any other standard,

the factual or legal conclusions of the magistrate judge to which no objections

have been raised. Thomas v. Arn, 474 U.S. 140, 150 (1985). Additionally,


                                      2
the Court need not conduct a de novo review where a party makes only

“general and conclusory objections that do not direct the court to a specific

error in the magistrate’s proposed findings and recommendations.” Orpiano

v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982).

III.   DISCUSSION

       The Plaintiff has filed what purports to be objections to the Magistrate

Judge’s Memorandum and Recommendation. The Plaintiff’s filing, however,

does not identify any specific error in the Magistrate Judge’s proposed

conclusions of law. Rather, the Plaintiff simply restates the allegations and

legal theories asserted in his Complaint.1 Such “objections” do not warrant

a de novo review of the Magistrate Judge’s reasoning. Aldrich v. Bock, 327

F.Supp.2d 743, 747 (E.D. Mich. 2004) (“A general objection, or one that

merely restates the arguments previously presented is not sufficient to alert

the court to alleged errors on the part of the magistrate judge. An ‘objection’

that does nothing more than state a disagreement with a magistrate’s

suggested resolution, or simply summarizes what has been presented

before, is not an ‘objection’ as that term is used in this context.”).




1 The Court notes that the Plaintiff, who is represented by counsel, failed to respond to
the Government’s Motion to Dismiss and thus deprived the Magistrate Judge of the
opportunity to address his legal arguments when considering the Government’s Motion
in the first instance.
                                           3
      Nevertheless, the Court will proceed to address the Plaintiff’s

arguments. The Plaintiff raises three objections to the Magistrate Judge’s

conclusions.

      First, the Plaintiff alleges that “[t]he Plaintiff’s claim does not fall within

the scope of 28 U.S.C. § 2680(c)” and “therefore the United States has

waived its sovereign immunity for the Plaintiff’s claim.” [Doc. 12 at 1].

      In this case, the Plaintiff alleges that the Government took possession

of his vehicle and trailer at the time of his arrest. The Government did not

seek forfeiture of this property, but simply stored it. [Doc. 1 at 3]. The Plaintiff

asserts that the Government’s storage of the property was negligent in that

it was removed from storage, damaged, and abandoned. [Id. at 4].

      The United States is generally immune from suit, United States v.

Testan, 424 U.S. 392, 399 (1976), unless that immunity is abrogated via a

waiver such as the Federal Tort Claims Act (“FTCA”). 28 U.S.C. § 1346.

The FTCA, however, does not apply to claims arising from “the detention of

any goods, merchandise or other property by any officer of customs or excise

or any other law enforcement officer[,]” unless “the property was seized for

the purpose of forfeiture . . . other than as a sentence imposed upon

conviction of a criminal offense.” 28 U.S.C. § 2680(c).




                                         4
      The Plaintiff argues that the FTCA applies here and waives the

Government’s sovereign immunity. [Doc. 12 at 2]. The Plaintiff’s claim,

however, is clearly for the negligent storage of detained property by law

enforcement. The United States is immune from such a claim. Kosak v.

U.S., 465 U.S. 848, 854 (1984).2 As such, the Plaintiff’s first objection must

be rejected.

      The Plaintiff’s second objection is that “the United States effectively

seized his property for no valid reason and therefore was an unconstitutional

taking of the Plaintiff’s property without just compensation.” [Doc. 12 at 2].

The Plaintiff seems to be raising a challenge under the Takings Clause of

the Fifth Amendment, which prohibits the taking of private property without

just compensation. See U.S. Const. amend. V. The Plaintiff, however, has

asserted no such claim in his Complaint. He has presented only a single

count of negligent destruction and handling of the property.

      The facts alleged by the Plaintiff are entirely inconsistent with a claim

for inverse condemnation under the Takings Clause of the Fifth Amendment.

The Plaintiff does not claim that the Government took the property for its own

use, thus triggering a right to compensation. The Plaintiff merely alleges that



2 The Plaintiff concedes that his “property was not seized as a sentence imposed upon
the Plaintiff nor was . . . a civil forfeiture ever filed.” [Doc. 12 at 1].
                                         5
the Government was negligent in its handling of the property. The Taking

Clause is inapposite. Therefore, the Plaintiff’s second objection is overruled.

       The Plaintiff’s third objection argues that the United States is liable for

the damage to the Plaintiff’s property because it had no evidentiary value.

[Doc. 12 at 2].3 The evidentiary value of the Plaintiff’s property is irrelevant

to the issues presented in this case.4 As noted above, the Plaintiff admits

that his claim does not fall within 28 U.S.C. § 2680(c)(1). [Doc. 12 at 2]. As

such, the Plaintiff’s claim is barred by sovereign immunity and the Plaintiff’s

third objection must be rejected.

IV.    CONCLUSION

       After a careful review of the Memorandum and Recommendation, the

Court concludes that the Magistrate Judge’s proposed conclusions of law

are correct and are consistent with current case law, including Supreme

Court precedent. Accordingly, the Court hereby accepts the Magistrate




3 The Plaintiff’s third objection also repeats that “the Plaintiff’s claim does not fall under
any exemption to the Federal Tort Claims Act contained in 28 U.S.C. § 2680.” [Id.]. This
objection merely reasserts the Plaintiff’s first objection and is rejected for the same
reasons.

4 This argument extends beyond the claim the Plaintiff has pleaded. Moreover, it appears
to be inconsistent with the facts alleged. The Plaintiff sets forth that he was charged with
four CFR violations. [Doc. 1 at 3]. The Court can take judicial notice of what those alleged
violations were. [Doc. 9-1 at 2-5]. The vehicle and trailer appear to be of evidentiary
value regarding those violations. Nothing in the record explains why it took more than
three years to resolve those charges, resulting in the continued detention of the property.
                                              6
Judge’s recommendation that the Government’s motion to dismiss should be

granted on the grounds of sovereign immunity.

                                  ORDER

     Accordingly, IT IS, THEREFORE, ORDERED that the Plaintiff’s

Objections to the Magistrate Judge’s Memorandum and Recommendation

[Doc. 12] are OVERRULED, and the recommendation of the Magistrate

Judge [Doc. 10] is ACCEPTED.

     IT IS FURTHER ORDERED that the Government’s Motion to Dismiss

[Doc. 8] is GRANTED on the grounds of sovereign immunity. This action is

therefore DISMISSED.

     The Clerk of Court is respectfully directed to close this case.

     IT IS SO ORDERED.

                               Signed: November 18, 2019




                                      7
